Citation Nr: 0700987	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative joint disease of the lumbar 
spine. 

2.  Entitlement to a disability rating in excess of 10 
percent for right leg neuritis. 

3.  Entitlement to a compensable disability rating for 
bilateral hearing loss prior to September 28, 2004, and a 
disability rating in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and daughter

ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1974 to June 
1984.  

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for degenerative 
joint disease of the lumbar spine and assigned a 10 percent 
disability rating, effective September 13, 2001.  In 
addition, the RO also continued the noncompensable disability 
rating assigned for bilateral hearing loss and the 10 percent 
disability rating assigned for right leg neuritis.  

By rating decision dated December 2002, the RO increased the 
veteran's disability rating for degenerative joint disease of 
the lumbar spine to 20 percent, effective September 13, 2001.  
By rating decision dated October 2004, the RO increased the 
veteran's noncompensable disability rating for bilateral 
hearing loss to 20 percent disabling, effective September 28, 
2004.  

The veteran is also seeking a total disability rating for 
compensation purposes based on individual unemployability.  
This claim is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The veteran asserts that he is entitled to a higher initial 
disability rating for his service connected degenerative 
joint disease and increased disability ratings for his right 
leg neuritis and bilateral hearing loss disabilities.  In 
support of his claim, he submits an April 2006 decision of 
the Social Security Administration (SSA).  The document 
reveals that the veteran's claim for Disability Insurance 
Benefits was granted based on his disability insurance 
benefits application.  The veteran was determined to be 
disabled based on hearing loss, degenerative disc, bulging 
disc, discogenic disc, nerve damage, and severe back pain.  
The records associated with the veteran's SSA disability 
claim have not been requested.  See SSA Notice of Decision- 
Fully Favorable (April 2006).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the issues of 
increased ratings for degenerative disc disease, right leg 
neuritis, and bilateral hearing loss are REMANDED for the 
following development: 


1.  After securing any necessary release, 
the RO should contact the Social Security 
Administration and request copies of all 
decisions that relate to the veteran's 
entitlement to disability benefits as 
well as copies of all evidentiary 
records, including all non-VA medical 
records not already associated with the 
file, which were used as the bases for 
the decisions. 

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

 
The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran's Appeals or by the United States Court of Appeal for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2006). 




_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




